Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10870306.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application includes all of the features of claim 1 of U.S. Patent No. 10870306.  It would have been obvious to one of ordinary skill in the art to omit an automation step inclusive of broader scope, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before
Present invention				Conflicting claims
2. An audio greeting card comprising: a card body having a plurality of panels; and an audio device for audio message recording and playback coupled with the card body, the audio device having a microphone, a speaker, a power source, and a first switch for initiating a message recording session, wherein the audio device initiates playback of a recorded message upon termination of a message recording session, wherein the audio device has a first mode where further playback of the recorded message is not permitted, and wherein the audio device has a second mode where additional playback of the recorded message is permitted.
1. An audio greeting card comprising: a card body having first, second and third panels connected together; and an audio device for audio message recording and playback coupled with the card body, the audio device having a microphone, a speaker, a battery, a switch for transitioning the audio device between a trial mode and a use mode, and a record button, wherein, while the record button is engaged. a recording session is initiated where a user may record a user recorded message. and wherein the recording session is ceased upon disengagement of the record button. wherein, when the audio device is in the trial mode, the user recorded message is automatically played back a first time upon cessation of the recording session and is prohibited from being played back a second time.





Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 and 25 of U.S. Patent No. 10071590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application includes all of the features of claims 20 and 25 of U.S. Patent No. 10071590.  It would have been obvious to one of ordinary skill in the art to omit an automation step inclusive of broader scope, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before
Present invention				Conflicting claims
2. An audio greeting card comprising: a card body having a plurality of panels; and an audio device for audio message recording and playback coupled with the card body, the audio device having a microphone, a speaker, a power source, and a first switch for initiating a message recording session, wherein the audio device initiates playback of a recorded message upon termination of a message recording session, wherein the audio device has a first mode where further playback of the recorded message is not permitted, and wherein the audio device has a second mode where additional playback of the recorded message is permitted.
20. (Presently Amended) An audio message recording and playback device with a trial feature, the audio device comprising: a circuit board: a plurality of electrical components coupled with the circuit board, the components including a speaker, a microphone, a battery, an integrated circuit, and first, second and third switches; at least one recording stored in the audio device: wherein activation of the first switch initiates a message recording session, whereby a user may record a message and the user recorded message is stored in the audio device: 8713608 v2 Page 4of 11  wherein activation of the second switch initiates playing of one of the recording and the user recorded message stored in the audio device: and wherein the third switch is movable from a first state to a second state, wherein the audio device operates in a first mode when the third switch is in its first state, wherein the audio device operates in a second mode when the third switch is in its second state, wherein activation of the second switch initiates playing of the recording when the audio device is in the first mode, and wherein activation of the second switch initiates playing of the user recorded message when the audio device is in the second mode

25. (Previously Presented) An audio message recording and playback device with a trial feature, the device comprising: a circuit board; a plurality of electrical components coupled with the circuit board, the components including a speaker, a microphone, a battery, an integrated circuit, and first, second and third switches; 8713608 v2 Page 6 of 11  wherein activation of the first switch initiates a message recording session, whereby a user may record a message and the user recorded message is stored in the audio device; wherein the user recorded message is automatically played back upon completion of the message recording session; and wherein the third switch is movable from a first state to a second state, wherein the audio device operates in a first mode when the third switch is in its first state, wherein the audio device operates in a second mode when the third switch is in its second state, wherein activation of the second switch does not initiate playing of the user recorded message when the audio device is in the first mode, and wherein activation of the second switch initiates playing of the user recorded message when the audio device is in the second mode.




Allowable Subject Matter
Claims 1 and 9-16 allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20070206033 A1	Willis; Michael Raymond
Record and play unlimited times, make permanent

US 5045327 A	Tarlow; Kenneth A. et al.
Record and play unlimited times

US 5836616 A	Cooper; David S.
Record and play unlimited times, tear-tab


US 6845583 B2	Lee; Chih Jung	
Record and play unlimited times

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov